Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5-11, and 13-19 are all the claims pending in the application. 
Claims 1, 3, 9, 11, 17, and 19 are amended.
Claims 4, 12, and 20 are cancelled
Claims 1-3, 5-11, and 13-19 are rejected.
The following is a Final Office Action in response to amendments and remarks filed October 26, 2020.

Response to Arguments
Regarding the drawing objections, the objections are withdrawn in light of the replacement drawings.

Regarding the claim objections, the objections are withdrawn in light of Applicant's remarks.

Regarding the 112(b) rejections, the rejections are withdrawn except for the rejections of claims 7 and 15.  Regarding claims 7 and 15, Applicant asserts the rejections should be withdrawn because extracting pronunciation information is used to ensure homophones and the like are included in potential matches.  Examiner maintains the rejection because pronunciation refers to the sounds of speech, not the characters in text.  Thus it is not clear what information is being extracted from the stored text.  Instead, Examiner would recommend amending claims 7 and 15 to clarify this limitation is not "extracting" information on how a word is pronounced but is determining other possible spellings 
Accordingly, the rejections of claims 7 and 15 are maintained.  Additionally, please note, the amendments to the claims have caused new 112(b) rejections to be made.

Regarding the 101 rejections, Applicant first asserts the rejections should be withdrawn because the claims recite an improvement.  Examiner respectfully does not find this persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  Applicant cites ¶¶[0010], [0072] of the Specification as filed, asserting the claimed invention improves precision in identifying social accounts and improves processing efficiency.  However the cited portions of the Specification do not explain how or why the claimed steps would accomplish this.  Examiner finds no evidence the claimed invention would be any more or any less precise and efficient than other systems.
Second, Applicant asserts the claims reflect more than what is well-understood, routine and conventional because the claims recite adding indegree edge weights when nodes have a same label.  Examiner respectfully does not find this assertion persuasive because adding weighted edges to a network, based on a same label, as claimed, encompasses creating weighted networks for basically any scenario (e.g. the "same node label" could be that both nodes represent people or are users of the same social network).  That is, Examiner finds the term "a same label" to be too broad to render the claims more than what is well-understood, routine and conventional1.  Accordingly, the rejections are maintained, please see below for the complete rejection of the claims as amended.

Regarding the 102 and 103 rejections, Applicant asserts the cited references do not teach the sum of the weights of the nodes in response to the neighboring node having a same node label.  Examiner respectfully does not find this assertion persuasive because the nodes in Gyongyi do all have a same label, they are all connected to a "me" edge.  Thus, Examiner finds the cited prior art is within the scope of the claims.  Please see below for the complete rejection of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-11, and 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1, 9, and 17 are rejected as indefinite because the claims recite (emphasized) "…and an edge weight of the directed edge is equal to a ratio of a first value and a second value…wherein: the indegree edge weight comprises an edge weight of a directed edge in a direction from the neighboring node to the target node…"  It is not clear if these two 'edge weight' 
Accordingly, the independent claims are rejected under 112(b).  Claims 2, 3, 5-9, 10, 11, 13-16, 18, and 19 do not clarify this issue and as such are rejected as indefinite due to their dependencies.
Claims 7 and 15 are further rejected as indefinite because the claims recite (emphasized) "…extracting, by the device, pronunciation information of the first identity information…"  The term “pronunciation” appears to be used by the claims to mean “how characters are written”, see ¶¶[0063]-[0064] of the Specification as filed, while the accepted meaning is “the act of producing the sounds of speech.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "pronunciation" is indefinite because the specification does not clearly redefine the term.  
Alternatively, Examiner notes that another, rare definition of the term "pronunciation" is an act of declaring publicly.  So claims 7 and 15 are rejected because it is not clear if the term "pronunciation" is intended to be construed as involving speech, or if it is intended to be construe as involving public declarations.  For the purposes of applying prior art, Examiner has interpreted this claim as involving public statements.
To overcome this rejection, Examiner recommends amending claims 7 and 15 to clarify this limitation is not "extracting" information on how a word is pronounced but instead is "determining" or "identifying" other possible spellings and misspellings of the words and phrases in the identify information, then using the other possible spellings and misspellings when matching identities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-3 and 5-8 are directed to a process; and claims 9-11 and 13-19 are directed to a machine.  Therefore, we proceed to Step 2.
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 9, and 17 recite an abstract idea.  Specifically, the independent claims recite Certain Methods Of Organizing Human Activity like commercial or legal interactions (i.e., advertising, marketing or sales activities or behaviors) because the limitations of "determining whether the first identity information matches with second identity information of the target object" and "and when it is determined that the first identity information matches with the second identity information of the target object, labeling, by the device, the social account corresponding to the first identity information 2 encompass advertising and marketing techniques like demographic analysis.  That is, the steps of matching identities and labeling the matched identities as a target encompass advertising and marketing techniques like searching for target demographics and audiences (e.g. for the purposes of targeted advertising, market research, or networking).  Further, Examiner notes that while the Specification clearly contemplates these actions in the context of social media, the claims do not actually require social media services.  For example, the claimed "social group" could be demographic groupings (e.g. location, age, schools attended, etc.) and "social account" could be any account in a social setting (e.g. physical mailing addresses, accounts in communities like alumni organizations, customer accounts, etc.) .
Similarly, the limitations of "in response to the first node and the second node including at least one same social account, data is added as a directed edge between the first node and the second node, and an edge weight of the directed edge is equal to a ratio of a first value and a second value, wherein the first value is a number of the at least one same social account in both the first node and the second node, and the second value is a number of social accounts in the second node" and "the indegree edge weight comprises an edge weight of a directed edge in a direction from the neighboring node to the target node, the target node comprises a node in the community network, and an initial value of the node label comprises a node identifier of a corresponding node; in response to the neighboring node having a same node label, adding indegree edge weights corresponding to the neighboring node having the same node label, the same node label being a same node identifier for corresponding nodes" encompass advertising and marketing techniques like demographic analysis (i.e. mapping networks for analysis).  That is, the steps of adding directed, weighted edges to nodes and nodes with same labels, as 
Additionally and alternatively, Examiner notes the claims also fall within the "Mental Processes" grouping because the above-cited steps essentially entail mapping a network with directed, weighted edges, and labeling entities in the network as the target object, which can be performed in mind the aid of pen and paper, similar mapping credit card numbers, see MPEP 2106.04(a)(2) (discussing CyberSource). 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The independent claims recite the additional elements - establish a group community comprising at least two social groups satisfying a preset degree of association relationship by: establishing a community network comprising the at least two social groups, wherein: the at least two social groups comprise a first node and a second node in the community network, wherein the first node corresponds to a first social group of the at least two social groups and the second node corresponds to a second social group of the at least two social groups; traversing the community network, using each node as a target node, and collecting a node label of a neighboring node of the 
Claims 1, 9, and 17 also recite the additional elements - a device comprising a memory and a processor in communication with the memory; a server for mining a target social account of a target object, the server comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions; and a non-transitory computer readable storage medium storing instructions, wherein the instructions, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality (e.g. as a generic computer) such that it amounts to no more than mere instructions to apply the exception 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 9, and 17 do not recite significantly more than the abstract idea.  The additional elements involving insignificant, extra-solution activity, do not integrate the abstract idea into a practical application, under Step 2B, because the additional elements essentially only entail gathering and manipulating network diagram data.  Similarly, the additional elements involving generic computer components do not integrate the abstract idea into a practical application, under Step 2B, because the additional elements are all recited at a high-level of generality (i.e. as a generic computer, server, and memory).  The independent claims are not patent eligible.
Dependent Claims
Claims 2, 10, and 18 do not integrate the abstract idea into a practical application because the additional elements of claims 2, 10, and 18 essentially further specify how the selection of a particular data source or type of data to be manipulated is performed, see MPEP 2106.05(g).  
Claims 3, 11, and 19 do not integrate the abstract idea into a practical application because the additional elements of claim 3, 11, and 19 essentially entail tailoring information (i.e. by filtering it) which is only mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA))
Claims 5, 6, 13, and 14 do not integrate the abstract idea into a practical application because the additional elements of claims 5, 6, 13, and 14 are mere data gathering steps, see MPEP.05(g).  
Claims 7 and 15 recite the same abstract idea as the independent claims because claims 7 and 15 specify the matching is based on pronunciations which would encompass the advertising and marketing techniques (e.g. locating target demographics and audiences based on public information).
Claims 8 and 16 do not integrate the abstract idea into a practical application because the additional elements of claims 8 and 16 are mere data gathering steps, see MPEP 2106.05(g).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korula et al, US Pat. No. 9,098,819, herein referred to as "Korula", in view of Gyongyi et al, US Pat. No. 8,626,835, herein referred to as "Gyongyi".
Regarding claim 1, Korula teaches:
establishing, by a device comprising a memory and a processor in communication with the memory, a group community comprising at least two social groups satisfying a preset degree of association relationship by (match determination module establishes groups of known matching pairs, e.g. Col. 12, ll. 32-41; see also Col. 5, ll. 44-51 discussing processor and memory): 

wherein: the at least two social groups comprise a first node and a second node in the community network wherein the first node corresponds to a first social group of the at least two social groups and the second node corresponds to a second social group of the at least two social groups (generates graph with nodes from both social networks, Col. 10, ll. 4-13), 
in response to the first node and the second node including at least one same social account, data is added as a directed edge between the first node and the second node (outputs resulting edges as known matching accounts, Col. 12, ll. 23-31; see also Col. 10, ll. 4-13 discussing edges that are known matching accounts), 
wherein the first value is a number of the at least one same social account in both the first node and the second node, and the second value is a number of social accounts in the second node (determines number of contacts accounts have in common, Col. 15-, ll. 1-27; see also Figs. 5A and 5B), 
replacing, by the device, a node label of the target node with a node label corresponding to a maximum indegree edge weight (computes a maximum weight to form the matching pairs, Col. 10, ll. 4-13); 
and after traversing the community network, classifying, by the device, social groups having the same node label into the group community (updates known matches by adding new matching pairs, Col. 10, ll. 14-35); 
locating, by the device from the group community, a target social group comprising a target object by using attribute information of the target object (receives social data of user including contacts of user (i.e. the target social group), e.g. Col. 7, ll. 19-33, Col. 11, l. 51- Col. 12, l. 4; see also Fig. 4A summarizing process); 

determining, by the device, whether the first identity information matches with second identity information of the target object (determines matching accounts, e.g. Col. 12, ll. 5-10 and Fig. 4A; see also Col. 9, l. 10, l. 13 discussing examples of how matching is performed); 
and when it is determined that the first identity information matches with the second identity information of the target object, labeling, by the device, the social account corresponding to the first identity information as a target social account of the target object (adds matching pair of account to the known matching pairs, Col. 12, ll. 32-41; see also Col. 12, ll. 10-31 discussing matching process.  Further, please note, this limitation does not further limit the scope of the claim because it is a contingent limitation and its condition precedent (the first identity information matching with the second identity information) is not required to occur, see MPEP 2111.04.II).  
However, Korula does not explicitly teach:
and an edge weight of the directed edge is equal to a ratio of a first value and a second value.
Nevertheless, it would have been obvious, at the time of filing, to use a ratio of the first and second values because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. Korula teaches comparing the contacts of each social account when scoring the matched pairs, Col. 9, ll. 33-59, and one skilled in the art would infer that one method of comparing amounts of contacts is via a ratio.
traversing, by the device, the community network, using each node as a target node, and collecting a node label of a neighboring node of the target node and an indegree edge weight of a corresponding indegree edge (examines the "me" edges to decide which edges to activate, Col. 4, ll. 44-56), 

the target node comprises a node in the community network and an initial value of the node label comprises a node identifier of a corresponding node (each node is initially viewed as a cluster of 1, Col. 4, ll. 12-20);
in response to the neighboring node having a same node label, adding, by the device, indegree edge weights corresponding to the neighboring node having the same node label, the same node label being a same node identifier for corresponding nodes (adds edges corresponding to the "me" nodes, Col. 4, l. 65 – Col. 5, l. 2).
Further, it would have been obvious at the time of filing to combine the social account matching of Korula with the connection graphing and identity clustering of Korula because Gyongyi explicitly teaches the connection graphing and identity clustering can be used to improve web content processing, Col. 3, ll. 1-9; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Korula and Gyongyi teaches all the limitations of claim 1 and Korula further teaches:
wherein the locating the target social group comprising the target object by using the attribute information of the target object comprises the device: matching a group attribute of a candidate social group with the attribute information of the target object (matches the group, the user's contacts, with the user when receiving the social data of the user, Co. 11, l. 61 – Col. 12, l.4; see also Col. 12, ll. 5-10 discussing matching based on the contacts); 
and selecting a social group having a group attribute matching the attribute information as the target social group (selects the group, the user's contacts, when receiving the social data of the user, Co. 11, l. 61 – Col. 12, l.4).
Regarding claim 3, the combination of Korula and Gyongyi teaches all the limitations of claim 2 and Korula further teaches:
performing, by the device, information clustering on attribute information of the at least two social groups (groups candidate pairs of particular accounts based on known matching pairs, Col. 8, l. 58 – Col. 9, l. 11),
and determining a target clustering subject matching the attribute information with a matching degree therebetween satisfying a preset matching degree (matches based on number of copies in the group above a predetermined threshold, Col. 9, ll. 5-11); 
filtering out, by the device, the group community unrelated to the target clustering subject, and obtaining a target group community related to the target clustering subject (filters out pairs that appear infrequently, Col. 9, ll. 5-11); 
and labeling, by the device, a social group in the target group community as the candidate social group (updates known matches by adding new matching pairs, Col. 10, ll. 14-35).
Regarding claim 5, the combination of Korula and Gyongyi teaches all the limitations of claim 1 and Korula further teaches:
wherein the parsing the preset information of the social account in the target social group, and the obtaining the first identity information of the user corresponding to the social account comprises: extracting, by the device, remark information of each social account in the target social group (extracts social data like posts, Col. 6, l. 64-Col. 7, l. 6; see also Col. 4, l. 44 – Col. 5, l. 34 discussing search engine queries network for information about posts), 
the remark information comprising information used to mark an identity of the user (uses information about users posts when matching, Col. 10, ll. 34-59); 
and extracting, by the device, the first identity information from the remark information (uses information about users posts to match accounts, Col. 10, ll. 34-59).
Regarding claim 6, the combination of Korula and Gyongyi teaches all the limitations of claim 5 and Korula further teaches:
wherein: the remark information comprises at least one of: a friend remark information, a group remark information, or an account remark information; the friend remark information comprises remark information made by a friend account of a first social account on the first social account; the group remark information comprises remark information of the first social account in the target social group; and the account remark information comprises remark information made by the first social account on the identity of the user (uses information from users' posts (i.e. account remark) to match accounts, Col. 10, ll. 34-59).
Regarding claim 7, the combination of Korula and Gyongyi teaches all the limitations of claim 5 and Korula further teaches:
wherein: the extracting the first identity information from the remark information comprises: extracting, by the device, pronunciation information of the first identity information (uses user posts when matching, e.g. Col. 10, ll. 34-59); 
and the determining whether the first identity information matches with the second identity information of the target object comprises: determining, by the device, whether the pronunciation information of the first identity information matches with pronunciation information of the second identity information (finds matches between accounts when users post similar status updates and photos to the different social networks, Col. 10, ll. 34-59).
Regarding claim 8, the combination of Korula and Gyongyi teaches all the limitations of claim 1 and Korula further teaches:
when there is a plurality of target objects and the target objects are associated with each other: extracting, by the device, a friend account of the target object whose social account is determined 
and parsing, by the device, preset information of the friend account, and obtaining the second identity information to be matched with the first identity information (determines matching account based on gathered social data, e.g. Col. 12, ll. 5-10; see also Col. 8, ll. 36-57 noting contacts of the user includes friends).

Claims 9-11 and 13-19 recite similar limitations as claims 1-3 and 5-8 and as such, claims 9-11 and 13-19 are rejected for similar reasons as claims 1-3 and 5-8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, Examiner notes Applicant identifies several other limitations in claims on pg. 16 of Remarks dated Oct. 26, 2020.  However, Applicant does not explain how or why these limitations render the claims patent eligible. 
        2 Additionally, please note the limitation in claim 1 of "and when it is determined that the first identity information matches with the second identity information of the target object, labeling, by the device, the social account corresponding to the first identity information as a target social account of the target object" does not further limit the scope of the claim because it is a contingent limitation and its condition precedent (the first identity information matching with the second identity information) is not required to occur, see MPEP 2111.04.II.